Citation Nr: 0940979	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for spondylosis of the 
lumbar spine, claimed as a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1962 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he injured his back in service while 
installing a heavy gas tank on an airplane.  

On his VA Form 9, the Veteran noted that he received 
treatment for his back disability from Dr. Summers in 
Abilene, Texas, in 1973.  There is no indication in the 
Veteran's claims file that VA attempted to retrieve these 
records for the disposition of the Veteran's claim.  As 
treatment records discussing the nature of the Veteran's back 
disability over the years are essential to the disposition of 
his disability claim, his case must be remanded for 
additional development.  

Additionally, the Veteran indicated on his Substantive Appeal 
that he suffered continuous back pain dating back to his in-
service injury.  In March 2004, the Veteran was afforded a VA 
examination.  The examiner opined that any nexus between the 
Veteran's in-service injury and his current disability would 
be mere speculation.  Although the examiner noted that the 
nature of the original injury and reported treatment appears 
not to be that of a significant spinal injury, he did not 
explain why a nexus opinion would be mere speculation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
provide more information regarding the 
treatment he received from Dr. Summers in 
Abilene, Texas, in 1973 which would aid in 
locating the Veteran's treatment records.  
Further, the RO should request that he 
provide a completed release form (VA Form 
21-4142) authorizing VA to request copies 
of any private medical records showing 
treatment for his back disability 
occurring in 1973.  The Veteran should 
also be advised that he can submit those 
records himself.  If the Veteran provides 
completed release forms, then the 
identified treatment records should be 
requested.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts in this regard.

2.  Then, the Veteran should be afforded 
another VA examination to assess the 
current nature, etiology, and severity of 
any spinal disability.  The claims folders 
must be made available to the examiner for 
review.  All indicated studies should be 
performed.  Based on the medical findings 
and a review of the claims file (including 
consideration of the veteran's statement 
that he has had pain since the injury in 
service), the examiner is requested to 
address whether it is at least as likely 
as not that the Veteran's current spinal 
disability had its onset during his period 
of active service.  The examiner should 
provide a complete rationale for all 
opinions given.  If the examiner is unable 
to provide a definitive medical opinion 
relating to the etiology of the Veteran's 
back disability, the bases for this 
decision must be provided.  

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a back disability.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran and his 
representative a supplemental statement of 
the case, and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for final 
appellate review, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of the appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

